Exhibit 10.1
 
ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT, dated as of September 6, 2007 (this “Escrow Agreement”),
is by and between Iconix Brand Group, Inc., a Delaware corporation (“Iconix”);
Ben Kraner, an individual (“Sellers’ Representative”), on behalf of the Sellers
and solely in his capacity as Sellers’ Representative under the Underlying
Agreement; and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as Escrow Agent hereunder (“Escrow Agent”).
 
BACKGROUND
 
A. Iconix and Sellers have entered into a Purchase and Sale Agreement (the
“Underlying Agreement”), dated as of September 6, 2007, by and between Iconix,
Official Pillowtex, LLC (“Pillowtex”) and the sellers of interest in Pillowtex
listed as signatories thereto (“Sellers”), pursuant to which the Sellers sold
all of the membership interests in Pillowtex to Iconix. The Underlying Agreement
provides that Iconix shall deposit the Escrow Funds (defined below) in a
segregated escrow account to be held by Escrow Agent.
 
B. Escrow Agent has agreed to accept, hold, and disburse the funds deposited
with it and the earnings thereon in accordance with the terms of this Escrow
Agreement.
 
C. Pursuant to the Underlying Agreement, Sellers have appointed the Sellers’
Representative (as defined below) to represent them for all purposes in
connection with the funds to be deposited with Escrow Agent and this Escrow
Agreement.
 
D. In order to establish the escrow of funds and to effect the provisions of the
Underlying Agreement, the parties hereto have entered into this Escrow
Agreement.
 
STATEMENT OF AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and assigns, hereby agree as follows:
 
1. Definitions. The following terms shall have the designated meanings when used
herein:
 
(a) “Business Day” shall mean any day on which banks are not required, or are
authorized, to close in the City of New York, New York.
 
(b) “Claim” shall mean a claim for indemnification by Iconix pursuant to the
Underlying Agreement.
 

--------------------------------------------------------------------------------



(c) “Claim Amount” shall mean the amount designated by Iconix to be the amount
(to the extent then known) of any Claim for which a Claim Notice has been
delivered.
 
(d) “Claim Notice” shall mean a written notification, signed by Iconix and
delivered which shall specify the representation or agreement in the Underlying
Agreement with respect to which a Claim is being made, the facts giving rise to
and the alleged basis for such Claim, the Claim Amount of such Claim, the date
of such Claim Notice, and the aggregate Claim Amounts of all Claims as to which
Claim Notices have been delivered, and will shall attach copies of all material
written evidence of such Claim. Each Claim Notice also shall include a
certification by the Iconix that the Claim is being made pursuant to the
Underlying Agreement and this Escrow Agreement.
 
(e) “Claim Response” shall mean a written notification, signed by the Sellers’
Representative, which shall set forth whether or not the Sellers dispute any
matter with respect to a Claim Notice or the Claim described therein.
 
(f) “Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to
Section 3 of this Agreement, together with any interest and other income
thereon; initially, such amount shall be Twenty-four Million Dollars
($24,000,000).
 
(g) “Joint Written Direction” shall mean a written direction executed by Iconix
and Sellers’ Representative and directing Escrow Agent to disburse all or a
portion of the Escrow Funds or to take or refrain from taking an action pursuant
to this Escrow Agreement.
 
(h) “Sellers’ Representative” shall mean the person so designated hereto or any
other person designated in a writing signed by Sellers and delivered to Escrow
Agent and Iconix in accordance with the notice provisions of this Escrow
Agreement, to act as their representative under this Escrow Agreement.
 
2. Appointment of and Acceptance by Escrow Agent. Iconix and Sellers’
Representative hereby appoint Escrow Agent to serve as escrow agent hereunder.
Escrow Agent hereby accepts such appointment and, upon receipt by wire transfer
of the Escrow Funds in accordance with Section 3 below, agrees to hold, invest
and disburse the Escrow Funds in accordance with this Escrow Agreement.
 
3. Commencement of Duties. Iconix, on the date hereof, simultaneously with the
execution and delivery of this Escrow Agreement, shall transfer by wire transfer
to the Escrow Agent the aggregate sum of Twenty-Four Million Dollars
($24,000,000).

2

--------------------------------------------------------------------------------



4. Disbursements of Escrow Funds. The Escrow Funds shall be distributed by the
Escrow Agent in accordance with the following:
 
(a) If, prior to the Closing, the Underlying Agreement is terminated by the
Sellers pursuant to Section 7.01(d) thereof, Sellers’ Representative may deliver
to Escrow Agent a written notice (“Sellers’ Representative Notice”) that (i)
states that the Underlying Agreement was terminated pursuant to Section 7.01(d)
thereof, as applicable, (ii) states that Sellers are entitled to $15,000,000 of
the Escrow Funds, as well as any interest and any other income earned on such
$15,000,000, and that Iconix is entitled to the balance of the Escrow Funds
(such balance, the “Indemnification Funds”) and (iii) requests that Escrow Agent
disburse such portion of the Escrow Funds to Sellers, and such portion to Iconix
in the manner indicated in such notice (any Sellers’ Representative Notice
pursuant to this Section 4.4(a) shall be accompanied by a certification that a
copy of such notice has been given to Iconix). If Iconix does not dispute such
Sellers’ Representative Notice in writing to Sellers’ Representative and Escrow
Agent within five (5) Business Days of Iconix’ receipt (as provided in Section
15 below) of a copy of such notice, then the Escrow Agent shall release such
amount to Sellers’ Representative and Iconix within ten (10) Business Days after
the receipt of such Sellers’ Representative Notice, as instructed. However, if
Iconix timely objects to such Sellers’ Representative Notice in writing as
provided in the immediately preceding sentence, Escrow Agent shall not disburse
any amount except in accordance with Section 4(e) below. Iconix and Sellers’
Representative agree that any Claim or objection to or dispute with Sellers’
Representative Notice shall be made and asserted in good faith.
 
(b) On the date of the Closing, Sellers’ Representative and Iconix shall deliver
to Escrow Agent a joint written notice which (i) states that the Closing has
occurred pursuant to the Underlying Agreement, (ii) states that Sellers are
entitled to $15,000,000 of the Escrow Funds, as well as any interest and any
other income earned on such $15,000,000, and (iii) requests that Escrow Agent
disburse such portion of the Escrow Funds to Sellers Representative and that the
remaining Escrow Funds shall remain in escrow for a period of twelve (12) months
from the Closing Date, subject to terms and conditions set forth in Section 4(c)
below.
 
(c) Upon the expiration of the first anniversary of the Closing Date, Escrow
Agent shall: (a) retain in the Escrow Funds sufficient funds to pay in full all
Claim Amounts, if any, that have not been resolved at such time; and (b)
distribute, as promptly as practicable, the balance of the Escrow Funds to the
Sellers in accordance with their respective Ownership Percentages; provided,
that the distribution made to each Sellers against whom Iconix has asserted any
Claim individually on or before such date which (i) has not been resolved at
such time by the delivery to Escrow Agent of a Joint Written Direction or (ii)
has resulted in payments made to Iconix pursuant to Section 5 herein shall be
reduced by the amount of any such Claim, as applicable, and the distributions
made to the other Sellers shall be adjusted accordingly.

3

--------------------------------------------------------------------------------



(f) Except as provided in Section 4(c), all distributions of Escrow Funds to
Sellers under Section 4 shall be distributed to each Seller in accordance with
that Seller’s respective Ownership Percentage as set out in Schedule B hereto.
 
(g) All distributions of funds from the Escrow Funds shall be subject to the
fees and claims of Escrow Agent and the Indemnified Parties (as defined below)
pursuant to Section 10 and Section 11 below.
 
5. Indemnification Claims.
 
1. Iconix shall deliver each Claim Notice to the Sellers’ Representative and
Escrow Agent, such delivery to be in accordance with the notice provisions of
this Escrow Agreement.
 
2. Upon receipt of any Claim Notice, Escrow Agent shall promptly make entries or
notations in the Escrow Account records relating to the Indemnification Funds,
indicating that funds in the amount of the Claim Amount are reserved to satisfy
such Claim, and identifying the date and number of such Claim Notice.
 
3. Within twenty (20) days of receipt by the Sellers’ Representative of any
Claim Notice, the Sellers’ Representative shall deliver a Claim Response to
Iconix and Escrow Agent, such delivery to be in accordance with the notice
provisions of this Escrow Agreement. If, in connection with a Claim Notice, the
Seller’s Representative fails to deliver a Claim Response by the end of the
twentieth (20th) day following receipt by the Seller’s Representative of a Claim
Notice, Escrow Agent shall pay to Iconix out of the Escrow Account an amount
equal to the Claim Amount. Any such payment shall be made on or before the third
(3rd) Business Day following the expiration of such twenty (20) day period.
Escrow Agent shall continue to hold any amounts remaining in the Escrow Account
following the payment of any Claim Notice in accordance with the terms of this
Escrow Agreement.
 
4. If Sellers’ Representative delivers a timely Claim Response with respect to
all or any portion of a Claim Notice, Escrow Agent shall not disburse, and shall
continue to hold in the Escrow Account, the Claim Amount or the disputed portion
thereof, as the case may be, pending receipt of either (i) a Joint Written
Direction or (ii) a notice from either Iconix or the Seller’s Representative
stating that such Claim Notice has been submitted to a court of competent
jurisdiction for judgment and that a judgment with respect to such matters has
been rendered (a “Judgment Notice”) which is accompanied by a copy of a final
order of such court, pursuant to which such court has determined whether and to
what extent Iconix is entitled to the amount requested in the Claim Notice. Upon
receipt of a Joint Written Direction or a Judgment Notice, as applicable, Escrow
Agent shall thereafter act in accordance with Section 5.e, or Section 5.f below,
as applicable.
 

4

--------------------------------------------------------------------------------



5. Upon receipt by Escrow Agent of a Joint Written Direction, if such Joint
Written Direction indicates that Iconix is entitled to payment in respect of all
or any portion of the Claim Notice, then Escrow Agent shall release from the
Escrow Account and pay to Iconix the amount indicated in such Joint Written
Direction (up to a maximum of the amount of the Indemnification Funds). Such
payment shall be made on or before the third (3rd) Business Day following the
date on which such Joint Written Direction is received by Escrow Agent. If such
Joint Written Direction indicates that Iconix is not entitled to all or any
portion of the amount claimed in such Claim Notice (a “Discharge Notice”), then
the Escrow Agent shall (i) pay to Iconix that amount, if any, of the amount
claimed in such Claim Notice that Escrow Agent is instructed to pay to Iconix
pursuant to such Joint Written Direction (as set forth in the foregoing
sentence) and (ii) continue to hold the amount to which Iconix was determined
not to be entitled in accordance with the terms of the Joint Written Direction
until such amounts are to be disbursed in accordance with the terms of this
Escrow Agreement.
 
6. If Escrow Agent has received a Judgment Notice with respect to any Claim
Notice, then Escrow Agent shall release from the Escrow Account and pay to
Iconix an amount equal to the amount due Iconix, as explicitly set forth in such
Judgment Notice (up to a maximum of the amount of the Indemnification Funds).
Such payment will be made on or before the third (3rd) business day following
the date on which Escrow Agent receives such Judgment Notice. If such Judgment
Notice indicates that Iconix is not entitled to all or any portion of the amount
claimed in the Claim Notice, then Escrow Agent shall continue to hold the amount
to which Iconix was determined not to be entitled in accordance with the
Judgment Notice until such amounts are to be disbursed in accordance with the
terms of this Escrow Agreement.
 
6. Suspension of Performance; Disbursement Into Court. If, at any time, (i)
there shall exist any dispute between Iconix, Sellers and/or the Sellers’
Representative with respect to the holding or disposition of all or any portion
of the Escrow Funds or any other obligations of Escrow Agent hereunder, (ii)
Escrow Agent is unable to determine, to Escrow Agent’s sole but reasonable
satisfaction, the proper disposition of all or any portion of the Escrow Funds
or Escrow Agent’s proper actions with respect to its obligations hereunder, or
(iii) Iconix and Sellers’ Representative have not within 30 days of the
furnishing by Escrow Agent of a notice of resignation pursuant to Section 7
hereof, appointed a successor Escrow Agent to act hereunder, then Escrow Agent
may, in its sole discretion, take either or both of the following actions:
 
(a) suspend the performance of any of its obligations (including without
limitation any disbursement obligations) under this Escrow Agreement until such
dispute or uncertainty shall be resolved to the sole but reasonable satisfaction
of Escrow Agent or until a successor Escrow Agent shall have been appointed (as
the case may be).
 

5

--------------------------------------------------------------------------------


 
(b) petition (by means of an interpleader action or any other appropriate
method), at the joint and several expense of Iconix and Sellers’ Representative
(on behalf of the Sellers) any court of competent jurisdiction in any venue
convenient to Escrow Agent, for instructions with respect to such dispute or
uncertainty, and to the extent required or permitted by law, pay into such
court, for holding and disposition in accordance with the instructions of such
court, all Escrow Funds, after deduction and payment to Escrow Agent of all fees
and expenses (including court costs and attorneys’ fees and expenses) payable
to, incurred by, or expected to be incurred by Escrow Agent in connection with
the performance of its duties and the exercise of its rights hereunder.
 
Escrow Agent shall have no liability to Iconix, Sellers, their respective
shareholders or members or any other person with respect to any such suspension
of performance or disbursement into court, specifically including any liability
or claimed liability that may arise, or be alleged to have arisen, out of or as
a result of any delay in the disbursement of the Escrow Funds or any delay in or
with respect to any other action required or requested of Escrow Agent.
 
7. Investment of Funds. The Escrow Agent is herein directed and instructed to
invest initially and reinvest the Escrow Funds in the investment indicated on
Schedule A hereto. With the execution of this document, Iconix and Sellers’
Representative acknowledge receipt of prospectuses and/or disclosure materials
associated with the investment vehicle, either through means of hard copy or via
access to the website associated with the investment selected by Iconix and
Sellers’ Representative. Iconix and Sellers’ Representative acknowledge that
they have discussed the investment and are in agreement as to the selected
investment. Iconix and Sellers’ Representative may provide instructions changing
the investment of the Escrow Funds (subject to applicable minimum investment
requirements) by the furnishing of a Joint Written Direction to the Escrow
Agent; provided, however, that no investment or reinvestment may be made except
in the following:
 
(a) direct obligations of the United States of America or obligations the
principal of and the interest on which are unconditionally guaranteed by the
United States of America;
 
(b) certificates of deposit issued by any bank, bank and trust company, or
national banking association (including Escrow Agent and its affiliates), which
certificates of deposit are insured by the Federal Deposit Insurance Corporation
or a similar governmental agency;
 
6

--------------------------------------------------------------------------------


 
(c) any institutional money market fund offered by Escrow Agent, including any
institutional money market fund managed by Escrow Agent or any of its
affiliates; or

 
(d) money market accounts of any bank, trust company, or national banking
association offered by the Escrow Agent and its affiliates.
 
If Escrow Agent has not received a Joint Written Direction at any time that an
investment decision must be made, Escrow Agent shall invest the Escrow Funds, or
such portion thereof as to which no Joint Written Direction has been received,
in the investment indicated on Schedule A hereto. Each of the foregoing
investments shall be made in the name of Escrow Agent. No investment shall be
made in any instrument or security that has a maturity of greater than thirty
(30) days. Notwithstanding anything to the contrary contained herein, Escrow
Agent may, without notice to Iconix or Sellers’ Representative, sell or
liquidate any of the foregoing investments at any time if the proceeds thereof
are required for any disbursement of Escrow Funds permitted or required
hereunder. All investment earnings shall become part of the Escrow Funds and
investment losses shall be charged against the Escrow Funds. Escrow Agent shall
not be liable or responsible for loss in the value of any investment made
pursuant to this Escrow Agreement, or for any loss, cost, tax, fee, penalty or
other charge resulting from any investment, reinvestment, sale or liquidation of
any investment of the Escrow Funds. With respect to any Escrow Funds received by
Escrow Agent after ten o’clock, a.m., New York, New York time, Escrow Agent
shall not be required to invest such funds or to effect any investment
instruction until the next Business Day.
 
8. Resignation of Escrow Agent. Escrow Agent may resign and be discharged from
the performance of its duties hereunder at any time by giving sixty (60) days
prior written notice to Iconix and Sellers’ Representative specifying a date
when such resignation shall take effect. Upon any such notice of resignation,
Iconix and Sellers’ Representative jointly shall appoint a successor Escrow
Agent hereunder prior to the effective date of such resignation. The retiring
Escrow Agent shall transmit all records pertaining to the Escrow Funds and shall
pay all Escrow Funds to the successor Escrow Agent, after making copies of such
records as the retiring Escrow Agent deems advisable and after deduction and
payment to the retiring Escrow Agent of all fees and expenses (including court
costs and attorneys’ fees and expenses) payable to or incurred by the retiring
Escrow Agent in connection with the performance of its duties and the exercise
of its rights hereunder. After any retiring Escrow Agent’s resignation, the
provisions of this Escrow Agreement shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Escrow Agent under this Escrow
Agreement. Any corporation or association into which the Escrow Agent may be
merged or converted or with which it may be consolidated, or any corporation or
association to which all or substantially all of the escrow business of the
Escrow Agent’s corporate trust line of business may be transferred, shall be the
Escrow Agent under this Escrow Agreement without further act.

7

--------------------------------------------------------------------------------



9. Liability of Escrow Agent. The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no duties or obligations shall be
implied. The Escrow Agent shall have no liability under and no duty to inquire
as to the provisions of any agreement other than this Escrow Agreement. The
Escrow Agent shall not be liable for any action taken or omitted by it in good
faith except to the extent that a court of competent jurisdiction determines
that the Escrow Agent’s gross negligence or willful misconduct was the cause of
any loss to Iconix or Sellers. Escrow Agent’s sole responsibility shall be for
the safekeeping and disbursement of the Escrow Funds in accordance with the
terms of this Escrow Agreement. Escrow Agent shall not be charged with knowledge
or notice of any fact or circumstance not specifically set forth herein. Escrow
Agent may conclusively rely upon any notice, instruction, request or other
instrument, not only as to its due execution, validity and effectiveness, but
also as to the truth and accuracy of any information contained therein, which
Escrow Agent shall reasonably believe to be genuine and to have been signed or
presented by the person or parties purporting to sign the same. In no event
shall Escrow Agent be liable for incidental, indirect, special, consequential or
punitive damages (including, but not limited to lost profits), even if the
Escrow Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action. Escrow Agent shall not be obligated to take
any legal action or commence any proceeding in connection with the Escrow Funds,
any account in which Escrow Funds are deposited, this Escrow Agreement or the
Underlying Agreement, or to appear in, prosecute or defend any such legal action
or proceeding. Escrow Agent may consult legal counsel selected by it in the
event of any dispute or question as to the construction of any of the provisions
hereof or of any other agreement or of its duties hereunder, or relating to any
dispute involving any party hereto, and shall incur no liability and shall be
fully indemnified from any liability whatsoever in acting in accordance with the
opinion or instruction of such counsel. Iconix and Sellers’ Representative (on
behalf of the Sellers), jointly and severally, shall promptly pay, upon demand,
the reasonable fees and expenses of any such counsel. Escrow Agent shall have no
liability or responsibility to question or determine the accuracy or
reasonableness of any Claim Amount.
 
The Escrow Agent is authorized, in its sole but reasonable discretion, to comply
with orders issued or process entered by any court with respect to the Escrow
Funds, without determination by the Escrow Agent of such court’s jurisdiction in
the matter. If any portion of the Escrow Funds is at any time attached,
garnished or levied upon under any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
thereof, then and in any such event, the Escrow Agent is authorized, in its sole
discretion, to conclusively rely upon and comply with any such order, writ,
judgment or decree which it is advised by legal counsel selected by it is
binding upon it without the need for appeal or other action; and if the Escrow
Agent complies with any such order, writ, judgment or decree, it shall not be
liable to any of the parties hereto or to any other person or entity by reason
of such compliance even though such order, writ, judgment or decree may be
subsequently reversed, modified, annulled, set aside or vacated.

8

--------------------------------------------------------------------------------



10. Indemnification of Escrow Agent. From and at all times after the date of
this Escrow Agreement, Iconix and Sellers’ Representative (on behalf of the
Sellers), jointly and severally, shall, to the fullest extent permitted by law,
defend, indemnify and hold harmless Escrow Agent and each director, officer,
employee, attorney, agent and affiliate of Escrow Agent (collectively, the
“Indemnified Parties”) against any and all actions, claims (whether or not
valid), losses, damages, liabilities, costs and expenses of any kind or nature
whatsoever (including without limitation reasonable attorneys’ fees, costs and
expenses) incurred by or asserted against any of the Indemnified Parties from
and after the date hereof, whether direct, or indirect, as a result of or
arising from or in any way relating to any claim, demand, suit, action or
proceeding by any person, including without limitation Iconix or Sellers,
whether threatened or initiated, asserting a claim for any legal or equitable
remedy against any person under any statute or regulation, including, but not
limited to, any federal or state securities laws, or under any common law or
equitable cause or otherwise, arising from or in connection with the performance
or failure of performance of this Escrow Agreement or any transactions
contemplated herein, whether or not any such Indemnified Party is a party to any
such action, proceeding, suit or the target of any such inquiry or
investigation; provided, however, that no Indemnified Party shall have the right
to be indemnified hereunder for any liability finally determined by a court of
competent jurisdiction, subject to no further appeal, to have resulted from the
gross negligence or willful misconduct of such Indemnified Party. Each
Indemnified Party shall have the right to select and employ a single counsel
with respect to any action or claim brought or asserted against it, and the
reasonable fees and expenses of such counsel shall be paid upon demand by each
of Iconix and Sellers’ Representative (on behalf of the Sellers), jointly and
severally. The obligations of Iconix and Sellers’ Representative under this
Section 10 shall survive any termination of this Escrow Agreement and the
resignation or removal of Escrow Agent.
 
The parties agree that neither the payment by Iconix or Sellers’ Representative
of any claim by Escrow Agent for indemnification hereunder nor the disbursement
of any amounts to Escrow Agent from the Escrow Funds in respect of a claim by
Escrow Agent for indemnification shall impair, limit, modify, or affect, as
between Iconix and Sellers, the respective rights and obligations of Iconix, on
the one hand, and Sellers, on the other hand, under the Underlying Agreement.
 
11. Fees and Expenses of Escrow Agent. Iconix and Sellers shall compensate
Escrow Agent for its services hereunder in accordance with Schedule A attached
hereto and, in addition, shall reimburse Escrow Agent for all of its reasonable
out-of-pocket expenses, including attorneys’ fees and expenses, travel expenses,
telephone and facsimile transmission costs, postage (including express mail and
overnight delivery charges), copying charges and the like. The additional
provisions and information set forth on Schedule A are hereby incorporated by
this reference, and form a part of this Escrow Agreement. The compensation and
reimbursement obligations set forth in this Section 11 shall be payable by
Iconix and Sellers’ Representative (on behalf of the Sellers’), jointly and
severally upon demand by Escrow Agent. The obligations of Iconix and Sellers’
Representative under this Section 11 shall survive any termination of this
Escrow Agreement and the resignation or removal of Escrow Agent. Escrow Agent is
authorized to, and may, disburse to itself from the Escrow Funds, from time to
time, the amount of any compensation and reimbursement of out-of-pocket expenses
due and payable hereunder (including any amount to which Escrow Agent or any
Indemnified Party is entitled to seek indemnification pursuant to Section 10
hereof). Escrow Agent shall notify Iconix and Sellers’ Representative of any
disbursement from the Escrow Funds to itself or any Indemnified Party in respect
of any compensation or reimbursement hereunder and shall furnish to Iconix and
Sellers’ Representative copies of all related invoices and other statements.
Sellers and Iconix hereby grant to Escrow Agent and the Indemnified Parties a
security interest in and lien upon the Escrow Funds to secure all obligations
with respect to the right to offset the amount of any compensation or
reimbursement due any of them hereunder (including any claim for indemnification
pursuant to Section 10 hereof) against the Escrow Funds. If for any reason funds
in the Escrow Funds are insufficient to cover such compensation and
reimbursement, Iconix and Sellers shall promptly pay such amounts to Escrow
Agent or any Indemnified Party upon receipt of an itemized invoice.

9

--------------------------------------------------------------------------------


 
12. Representations and Warranties. Each of Iconix and Sellers’ Representative
respectively makes the following representations and warranties to Escrow Agent:
 
(a) As applicable, it is duly organized, validly existing, and in good standing
under the laws of the state of its incorporation or organization, and has full
power and authority to execute and deliver this Escrow Agreement and to perform
its obligations hereunder.
 
(b) This Escrow Agreement has been duly approved by all necessary action,
including any necessary shareholder or membership approval, has been executed by
its duly authorized officers, and constitutes its valid and binding agreement
enforceable in accordance with its terms.
 
(c) As applicable, the execution, delivery, and performance of this Escrow
Agreement is in accordance with the Underlying Agreement and will not violate,
conflict with, or cause a default under its articles of incorporation,
certificate of formation, articles of organization, bylaws, limited liability
company agreement, management agreement or other organizational document, as
applicable, any applicable law or regulation, any court order or administrative
ruling or decree to which it is a party or any of its property is subject, or
any agreement, contract, indenture, or other binding arrangement, including
without limitation the Underlying Agreement, to which it is a party or any of
its property is subject.

10

--------------------------------------------------------------------------------



(d) No party other than the parties hereto has, or shall have, any lien, claim
or security interest in the Escrow Funds or any part thereof. No financing
statement under the Uniform Commercial Code is on file in any jurisdiction
claiming a security interest in or describing (whether specifically or
generally) the Escrow Funds or any part thereof.
 
(e) All of its representations and warranties contained herein are true and
complete as of the date hereof and will be true and complete at the time of any
disbursement of the Escrow Funds.
 
13. Identifying Information. Iconix and Sellers’ Representative acknowledge that
a portion of the identifying information set forth on Schedule A is being
requested by the Escrow Agent in connection with the USA Patriot Act,
Pub.L.107-56 (the “Act”). To help the government fight the funding of terrorism
and money laundering activities, federal law requires all financial institutions
to obtain, verify, and record information that identifies each person who opens
an account. For a non-individual person such as a business entity, a charity, a
trust, or other legal entity, the Escrow Agent may ask for documentation to
verify its formation and existence as a legal entity. The Escrow Agent may also
ask to see financial statements, licenses, identification and authorization
documents from individuals claiming authority to represent the entity or other
relevant documentation. Iconix and Sellers agree to provide any additional
information requested by the Escrow Agent in connection with the Act or any
similar legislation or regulation to which Escrow Agent is subject, in a timely
manner. Iconix and Sellers each represent that all identifying information set
forth on Schedule A, including without limitation its Taxpayer Identification
Number assigned by the Internal Revenue Service or any other taxing authority,
is true and complete on the date hereof and will be true and complete at the
time of any disbursement of the Escrow Funds.
 
14. Consent to Jurisdiction and Venue; Waiver of Jury Trial. In the event that
any party hereto commences a lawsuit or other proceeding relating to or arising
from this Escrow Agreement, the parties hereto agree that the Southern District
of New York shall have the sole and exclusive jurisdiction over any such
proceeding. If such court lacks federal subject matter jurisdiction, the parties
agree that the any state court within New York County, City of New York, New
York shall have sole and exclusive jurisdiction. Any of these courts shall be
proper venue for any such lawsuit or judicial proceeding and the parties hereto
waive any objection to such venue. The parties hereto consent to and agree to
submit to the jurisdiction of any of the courts specified herein and agree to
accept service of process to vest personal jurisdiction over them in any of
these courts. THE PARTIES HERETO HEREBY WAIVE A TRIAL BY JURY OF ANY AND ALL
ISSUES ARISING IN ANY ACTION OR PROCEEDING BETWEEN THEM OR THEIR SUCCESSORS OR
ASSIGNS, UNDER OR IN CONNECTION WITH THIS ESCROW AGREEMENT OR ANY OF ITS
PROVISIONS OR ANY NEGOTIATIONS IN CONNECTION HEREWITH.

11

--------------------------------------------------------------------------------



15. Notice. All notices, approvals, consents, requests, and other communications
hereunder shall be in writing and shall be deemed to have been given if
delivered personally to, five (5) Business Days after it is sent by registered
mail, return receipt requested, postage prepaid to, or one (1) day after receipt
is electronically confirmed, if sent by facsimile to, the address or facsimile
number set forth on Schedule A hereto, or to such other address as each party
may designate for itself by like notice.
 
16. Amendment or Waiver. This Escrow Agreement may be changed, waived,
discharged or terminated only by a writing signed by Iconix and Sellers’
Representative and Escrow Agent. No delay or omission by any party in exercising
any right with respect hereto shall operate as a waiver. A waiver on any one
occasion shall not be construed as a bar to, or waiver of, any right or remedy
on any future occasion.
 
17. Severability. To the extent any provision of this Escrow Agreement is
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Escrow Agreement.
 
18. Governing Law. This Escrow Agreement shall be construed and interpreted in
accordance with the internal laws of the State of New York without giving effect
to the conflict of laws principles thereof.
 
19. Entire Agreement. This Escrow Agreement and the Underlying Agreement
constitute the entire agreement between the parties relating to the holding,
investment and disbursement of the Escrow Funds and sets forth in their entirety
the obligations and duties of Escrow Agent with respect to the Escrow Funds.
 
20. Binding Effect. All of the terms of this Escrow Agreement, as amended from
time to time, shall be binding upon, inure to the benefit of and be enforceable
by the respective successors and assigns of Iconix, Sellers and Escrow Agent.
 
21. Execution in Counterparts. This Escrow Agreement and any Joint Written
Direction may be executed in two or more counterparts, which when so executed
shall constitute one and the same agreement or direction.

12

--------------------------------------------------------------------------------



22. Termination. Upon the disbursement of all amounts in the Escrow Funds
pursuant to Joint Written Direction or the disbursement of all amounts in the
Escrow Funds into court pursuant to Section 5 or Section 8 hereof, this Escrow
Agreement shall terminate and Escrow Agent shall have no further obligation or
liability whatsoever with respect to this Escrow Agreement or the Escrow Funds.
 
23. Dealings. The Escrow Agent and any stockholder, director, member, manager,
officer or employee of the Escrow Agent may buy, sell, and deal in any of the
securities of Iconix or Sellers and become pecuniarily interested in any
transaction in which Iconix or Sellers may be interested, and contract and lend
money to Iconix or Sellers and otherwise act as fully and freely as though it
were not Escrow Agent under this Agreement. Nothing herein shall preclude the
Escrow Agent from acting in any other capacity for Iconix or Sellers or for any
other entity.
 
24. Certain Tax Matters. Each of Iconix and the Seller’s Representative agree to
provide the Escrow Agent with such information as the Escrow Agent may
reasonably request in order for it to comply with any information reporting and
withholding obligations imposed by applicable laws or regulations, if any.
Except to the extent otherwise required pursuant to a “determination” (within
the meaning of Section 1313(a) of the Internal Revenue Code of 1986, as
amended), the parties hereto will treat Iconix as owning the Escrow Fund and any
interest, dividends or other income accrued thereon for U.S. federal income tax
purposes.
 
25. Force Majeure. The Escrow Agent shall not be responsible for delays or
failures in performance resulting from acts beyond its control, such as (but not
limited to) acts of God, riots, wars, strikes, epidemics, governmental
regulations superimposed after the fact, fire, communication line failures,
computer viruses, power failures, earthquakes or other disasters.

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed as of the date first above written.
 
ICONIX BRAND GROUP, INC.
   
By:
/s/ Neil Cole
Title:
President and CEO
   
SELLERS’ REPRESENTATIVE
   
/s/ Benton E. Kraner
   
U.S. BANK NATIONAL ASSOCIATION,
as Escrow Agent
 
By:
/s/ Thomas Tabor
Title:
Vice President


14

--------------------------------------------------------------------------------




SCHEDULE A
 
1.             Escrow Funds.
 
Escrow Funds amount:      $24,000,000
Escrow Funds wiring instructions: 
 
U.S. BANK NATIONAL ASSOCIATION 
CORPORATE TRUST
ST. PAUL, MN
ABA # 091000022
BNF: U.S. BANK N.A.
A/C: 180121167365
FOR: ICONIX/ KRANER ESCROW
ATTN: STEFAN RONCHETTI
TEL: 651-495-2148
FAX: 651-495-8087


 
2.             Escrow Agent Fees.
 
Acceptance Fee:
$________________________
Annual Escrow Fee:
$5,000____________________
Out-of-Pocket Expenses:
$________________________
Transactional Costs:
$________________________
Other Fees/Attorney, etc.:
$________________________
TOTAL
$________________________

 
The Acceptance Fee and the Annual Escrow Fee are payable upon execution of the
escrow documents. In the event the escrow is not funded, the Acceptance Fee and
all related expenses, including attorneys’ fees and expenses, remain due and
payable, and if paid, will not be refunded. Annual fees cover a full year in
advance, or any part thereof, and thus are not pro-rated in the year of
termination.
 
The fees quoted in this schedule apply to services ordinarily rendered in the
administration of an Escrow Account and are subject to reasonable adjustment
based on final review of documents, or when the Escrow Agent is called upon to
undertake unusual duties or responsibilities, or as changes in law, procedures,
or the cost of doing business demand. Services in addition to and not
contemplated in this Agreement, including, but not limited to, document
amendments and revisions, non-standard cash and/or investment transactions,
calculations, notices and reports, and legal fees and expenses, will be billed
as extraordinary expenses.
 

--------------------------------------------------------------------------------


 
SCHEDULE A, continued
 
 
Unless otherwise indicated, the above fees relate to the establishment of one
escrow account. Additional sub-accounts governed by the same Escrow Agreement
may incur an additional charge. Transaction costs include charges for wire
transfers, checks, internal transfers and securities transactions.
 
3.
Taxpayer Identification Numbers.

 
Iconix:________________________
 
Sellers:_______________________
 
                                 ________________________
 
                                 ________________________
 
                                 ________________________
 
                                 ________________________
 
                                 ________________________
 
                                 ________________________
 
 
4.
[Reserved.]

 
5.
Investment Instructions 

 

 
U.S. Bank Money Market Deposit-CUSIP # 9AMMF76P5

 

 
[List here. If selecting a money market fund, include fund name, fund number and
class, describe any additional transaction fees applicable to the investment
and, if applicable, include the following statement relating to sweep fees:

 
The minimum fee for sweeping funds into or out of the fund selected is an
annualized amount of ________ of _____% (_____ basis points) and is deducted
from the interest posted to the account.]
 
A-2

--------------------------------------------------------------------------------


 
SCHEDULE A, continued
 
 
6.          Notice Addresses.    
 
Principal Place of Business,
if different
 
If to Iconix at:   
 
Iconix Brand Group, Inc.
1450 Broadway, 4th Floor
New York, New York 10018
Attention: Neil Cole, CEO
Facsimile: (212) 391-2057
 
If to Sellers’ Representative at:  


 
Sellers’ Representative
c/o Jubilee Limited Partnership
1800 Moler Road
Columbus, Ohio 43207
Attention: Ben Kraner
   Tod Friedman
Facsimile:  (614) 443-2195
 
If to the Escrow
Agent at:                               U.S. Bank National Association, as
Escrow Agent
100 Wall Street, 16th floor
New York, NY 10005
ATTENTION: Corporate Trust Services
Facsimile: 212-509-3384


A-3

--------------------------------------------------------------------------------


 
SCHEDULE B


 
Seller
Contact
Address
Ownership
Percentage
       
Jubilee Limited Partnership
 
Jay Schottenstein
Ben Kraner
1800 Moler Road
Columbus, OH 43207
  16.670%
 
       
Gordon Brothers Retail Partners, LLC
 
Mitch Cohen
40 Broad Street
Boston, MA 02109
  13.665%
       
Tiger PTX IP, LLC
 
Alan Cohen
Dan Kane
 
430 North Westlake Blvd.
Ste. 260
Westlake Village, CA 91362
  13.665%
 
       
Franco 44 PT, LLC
 
Isaac Franco
 
100 West 33rd Street
New York, NY 10001
  17.000%
 
     
 
High Street Holdings, LLC
 
Morris Franco
 
555 Prospect Street
Metuchen, NJ 08840
  14.000%
 
       
BFG PTX Group, LLC
 
Scott Bernstein
 
1010 Northern Blvd., Ste. 340
Great Neck NY 11021
    5.000%
 
       
CCA Towels, LLC
 
Stanley Cayre
 
1407 Broadway, 41st Floor
New York, NY 10018
  16.000%
 
       
Solwerd Enterprises, LLC
 
Sol Werdiger
 
1370 Broadway, 15th Floor
New York, NY 10018
    1.500%
 
       
Mazel D&K, LLC
Reuven Dessler
31000 Aurora Road
Solon, OH 44139
    2.500%
 
             
100.00%



 
B-1

--------------------------------------------------------------------------------

